Citation Nr: 1415815	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE
 
Entitlement to service connection for residuals of a head injury.
 
 
REPRESENTATION
 
Appellant represented by:  California Department of Veterans Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1950 to September 1954, and from January 1961 to May 1965.  He also had subsequent service in the National Guard, to specifically include active duty for training on September 6, 1972. 
 
This appeal to the Board of Veterans' Appeals (Board) arises from a March 2005 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans' Affairs (VA).
 
In March 2012, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 
 
This case was remanded by the Board in July 2012 and August 2013 for further development.    

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of these electronic records.
 
As noted in the July 2012 and August 2013 remands, the issues of entitlement to service connection for back and foot disorders have been raised by the record.  These issues remain unadjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
In July 2012 and August 2013, the Board remanded this issue so that the RO could arrange for the Veteran to undergo a VA examination.  In conjunction with the examination, the RO was instructed to provide the examiner with access to the claims file, a copy of the remand and Virtual VA for his review.  
 
The Veteran was afforded VA examinations in May 2013 and January 2014.  It appears, however, that the May 2013 and January 2014 examination reports are identical which indicates that the remand directives of November 2013 were not followed.  In both examinations, the examiner expressed that he conducted an in person examination and that the Veteran's VA claims file was reviewed.  He also stated that he reviewed Computerized Patient Record System notes.  

The Board again emphasizes that it does not have access to the Computerized Patient Record System.  Moreover, the data base on Virtual VA and on VBMS is different than that on the Computerized Patient Record System.  

Hence, the case must be remanded again for compliance with the terms of the July 2012 and August 2013 remands, but the examiner must now review all records on the VBMS system in light of the most recent processing and conversion of this appeal by the AMC to a fully electronic file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
 
1.  The AMC/RO must provide the examiner who conducted the January 2014 examination access to VBMS.  Following the examiner's review of all pertinent records on VBMS the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has any current residual disability, to include residuals of a traumatic brain injury, as a result of his September 6, 1972 head injury.  The examiner must address whether it is more likely than not, i.e., there is greater than a 50 percent chance that the appellant's symptoms are due to a history of nonservice connected alcohol abuse.  The examiner must provide a rationale for all opinions provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he should specifically explain the reason for this conclusion.  The examiner must state that all pertinent records on VBMS have been reviewed.  

If the examiner who conducted the January 2014 examination is not available, the RO must arrange for the appellant to be reexamined by an equally qualified physician examiner who must address the questions presented above.  

Again, it is imperative that the examiner be provided access to all records on the VBMS program.

2.  After the development requested has been completed, the RO must review any examination report to ensure that it complies with the directives of this REMAND.  If the report is insufficient or deficient in any manner, corrective procedures must be implemented before return to the Board.

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


